Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Lee on 08/12/2022.
In the claims, amend the claims as indicated below:
1. (Currently Amended) A method of matching users for online conversations comprising:
preparing at least two lists that respectively correspond to different values of a specific feature and that each of which includes at least one waiting user;
receiving a first information from a first terminal about at least one 
the first terminal; and
a user of the first terminal;
deriving a value associated with the first terminal for the specific feature using the received first information;
selecting a first list from among the at least two lists using the derived value;
determining whether a first waiting user matching the user of the first terminal based on the first information is present in the first list;
when it is determined that the first waiting user is not present in the first list, adding the user of the first terminal to the first list; and
when it is determined that the first waiting user is present in the first list, removing the first waiting user from the first list and facilitating matching between the user of the first terminal and the first waiting user for online conversations by transmitting at least one 
a second information corresponding to the first waiting user to the first terminal; and
a third information corresponding to the first terminal to a second terminal of the first waiting user.
2. (Cancelled)
3. (Cancelled) 
4. (Cancelled)
5. (Currently Amended) The method of claim [[4]]1, further comprising, after the adding of the [[the]] user of the first terminal to the first list:
receiving a fourth information from a third terminal about at least one 
the third terminal; and
a user of the third terminal;
deriving a value associated with the third terminal for the specific feature using the received fourth information;
selecting the first list from among the at least two lists using the derived value;
determining whether a second waiting user matching the user of the third terminal based on the fourth information is present in the first list; and
when it is determined that the second waiting user is present in the first list, facilitating matching between the user of third terminal and the second waiting user for online conversations by transmitting at least one 
a fifth information corresponding to the second waiting user to the third terminal; and
a sixth information corresponding to the third terminal to a fourth terminal of the second waiting user.

6.	(Currently Amended) The method of claim [[4]]1, wherein the at least two lists include a second list that is different from the first list;
at least one waiting user included in the second list is associated with a second value of the specific feature; and
after the adding of the [[the]] user of the first terminal to the first list, the method further comprises adding the [[the]] user of the first terminal to the second list when the user of the first terminal is not matched until a specific time has elapsed.
17. (Canceled).
18. (Currently Amended) A system for matching users for online conversations comprising:
a device, comprising a processor, for matching users for online conversations; and
at least two terminals connected to the device;
wherein the device: 
stores at least two lists that respectively correspond to different values of a specific feature and that each of which includes at least one waiting user;




when it is determined that the first waiting user is not present in the first list, adds the user of the first terminal to the first list; and
when it is determined that the first waiting user is present in the first list, removes the first waiting user from the first list and facilitates matching between the user of the first terminal and the first waiting user for online conversations by transmitting at least one 
a second information corresponding to the first waiting user to the first terminal; and
a third information corresponding to the first terminal to a second terminal of the first waiting user.

19.	(New) A device for matching users for online conversations comprising:
a set of one or more processors communicatively coupled to a memory, an input interface, and an output interface;
the memory readable by the set of processors; and
instructions stored in the memory that when read by the set of processors direct the set of processors to perform operations, the operations including:
preparing at least two lists that respectively correspond to different values of a specific feature and that each of which includes at least one waiting user;
receiving a first information from a first terminal about at least one of:
the first terminal; and
a user of the first terminal;
deriving a value associated with the first terminal for the specific feature using the received first information;
selecting a first list from among the at least two lists using the derived value;
determining whether a first waiting user matching the user of the first terminal based on the first information is present in the first list;
when it is determined that the first waiting user is not present in the first list, adding the user of the first terminal to the first list; and
when it is determined that the first waiting user is present in the first list, removing the first waiting user from the first list and facilitating matching between the user of the first terminal and the first waiting user for online conversations by transmitting at least one of:
a second information corresponding to the first waiting user to the first terminal; and
a third information corresponding to the first terminal to a second terminal of the first waiting user.


Allowable Subject Matter
Claims 1, 5-16, 18 and 19 are allowed (claims 2-4 and 17 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“determines whether a first waiting user matching the user of the first terminal based on the first information is present in the first list; 
when it is determined that the first waiting user is not present in the first list, adds the user of the first terminal to the first list; and
when it is determined that the first waiting user is present in the first list, removes the first waiting user from the first list and facilitates matching between the user of the first terminal and the first waiting user for online conversations by transmitting at least one 
a second information corresponding to the first waiting user to the first terminal; and
a third information corresponding to the first terminal to a second terminal of the first waiting user”.
	
The closest prior art, Ando (US 2004/0076280 A1), discloses similar features of determination of matching user utilizing two different lists (paragraphs [0041-0042]). However, Ando does not explicitly teach:
“determines whether a first waiting user matching the user of the first terminal based on the first information is present in the first list; 
when it is determined that the first waiting user is not present in the first list, adds the user of the first terminal to the first list; and
when it is determined that the first waiting user is present in the first list, removes the first waiting user from the first list and facilitates matching between the user of the first terminal and the first waiting user for online conversations by transmitting at least one 
a second information corresponding to the first waiting user to the first terminal; and
a third information corresponding to the first terminal to a second terminal of the first waiting user”.

Any proper motivation for combining prior art elements has not been found because none of the reference explicitly teach the following limitation:
“determines whether a first waiting user matching the user of the first terminal based on the first information is present in the first list; 
when it is determined that the first waiting user is not present in the first list, adds the user of the first terminal to the first list; and
when it is determined that the first waiting user is present in the first list, removes the first waiting user from the first list and facilitates matching between the user of the first terminal and the first waiting user for online conversations by transmitting at least one 
a second information corresponding to the first waiting user to the first terminal; and
a third information corresponding to the first terminal to a second terminal of the first waiting user”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 16, 18-19 are allowed for similar reason as claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165